Case 1:19-cv-00086-RLY-MJD Document 52 Filed 03/04/19 Page 1 of 4 PageID #: 459




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 OWNER-OPERATOR INDEPENDENT
 DRIVERS ASSOCIATIONS, INC., et al.,

                        Plaintiffs,
                                                      Case No. 1:19-cv-00086-RLY-MJD
 v.

 ERIC HOLCOMB, et al.,

                        Defendants.


                        DEFENDANTS’ JOINT MOTION TO DISMISS

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Eric Holcomb, individ-

 ually and in his capacity as Governor of the State of Indiana; Joe McGuinness, individually and in

 his capacity as Commissioner of the Indiana Department of Transportation; the Indiana Finance

 Authority (“IFA”); Dan Huge, individually and in his capacity as Indiana Public Finance Director;

 Micah G. Vincent, Kelly Mitchell, Owen B. Melton, Jr., Harry F. McNaught, Jr., and Rudy Yakym

 III, individually and in their capacities as members of IFA; and ITR Concession Company, LLC

 (“ITRCC”) (collectively, “Defendants”), respectfully move the Court to dismiss the Complaint for

 failure to state a claim upon which relief can be granted.

        The Complaint alleges that ITRCC’s tolls violate the Commerce Clause and the Privileges

 and Immunities Clauses of Article IV and the Fourteenth Amendment. As explained in Defend-

 ants’ brief in support of this motion, the Court should dismiss Plaintiffs’ Commerce Clause claims

 because the dormant Commerce Clause does not apply to Indiana’s tolls under the market-partic-

 ipant doctrine. And even if the Commerce Clause applied here, ITRCC’s tolls neither unduly
Case 1:19-cv-00086-RLY-MJD Document 52 Filed 03/04/19 Page 2 of 4 PageID #: 460




 burden nor discriminate against interstate commerce. The Court should dismiss Plaintiffs’ Privi-

 leges and Immunities claims because Plaintiffs lack standing to raise these claims and the claims

 fail on their merits. Finally, Plaintiffs’ claims against the individual Defendants in their personal

 capacities should be dismissed under the doctrine of qualified immunity.

        For these reasons and those in the accompanying brief in support of this motion, Defend-

 ants respectfully request that the Court grant this motion and dismiss the Complaint.

 Dated: March 4, 2019                                 Respectfully submitted,


  /s/ Mark J. Crandley                             /s/ Thomas M. Fisher
  Mark J. Crandley, #22321-53                      Curtis T. Hill, Jr.
  John R. Maley, #14300-89                           Attorney General
  BARNES & THORNBURG LLP                           Thomas M. Fisher
  11 S. Meridian Street                              Solicitor General
  Indianapolis, IN 46204                           Kian J. Hudson*
  Telephone: (317) 236-1313                          Deputy Solicitor General
  Facsimile: (317) 231-7433                        Jefferson S. Garn
  mark.crandley@btlaw.com                          Zachary D. Price
  john.maley@btlaw.com                               Deputy Attorneys General
                                                   OFFICE OF THE INDIANA ATTORNEY GENERAL
                                                   302 West Washington Street
                                                   Indiana Government Center South, Fifth Floor
                                                   Indianapolis, IN 46204
                                                   Telephone: (317) 232-6255
                                                   Facsimile: (317) 232-7979
                                                   tom.fisher@atg.in.gov
                                                   kian.hudson@atg.in.gov
                                                   jefferson.garn@atg.in.gov
                                                   zachary.price@atg.in.gov
                                                   *application for admission pending

  Attorneys for the Indiana Finance Authority,        Attorneys for Governor Eric Holcomb and
  Dan Huge, Micah G. Vincent, Kelly Mitchell,         Commissioner Joe McGuinness
  Owen B. Melton, Jr., Harry F. McNaught, Jr.,
  and Rudy Yakym III




                                                  2
Case 1:19-cv-00086-RLY-MJD Document 52 Filed 03/04/19 Page 3 of 4 PageID #: 461




  A. Scott Chinn, #17903-49                      /s/ Miguel A. Estrada
  Anne K. Ricchiuto, #25760-49                   Miguel A. Estrada*
  Stephanie L. Boxell, #31234-49                 Matthew S. Rozen*
  FAEGRE BAKER DANIELS LLP                       Matt Gregory*
  300 N. Meridian Street, Suite 2700             GIBSON, DUNN & CRUTCHER LLP
  Indianapolis, IN 46204-1750                    1050 Connecticut Avenue, N.W.
  Telephone: (317) 237-0300                      Washington, D.C. 20036
  Facsimile: (317) 237-1000                      Telephone: (202) 955-8500
  scott.chinn@faegrebd.com                       Facsimile: (202) 530-9616
  anne.ricchiuto@faegrebd.com                    mestrada@gibsondunn.com
  stephanie.boxell@faegrebd.com                  mrozen@gibsondunn.com
                                                 mgregory@gibsondunn.com
                                                 * admitted pro hac vice

                          Attorneys for ITR Concession Company LLC




                                             3
Case 1:19-cv-00086-RLY-MJD Document 52 Filed 03/04/19 Page 4 of 4 PageID #: 462




                                CERTIFICATE OF SERVICE

        I, Miguel A. Estrada, an attorney for Defendant ITR Concession Company LLC, hereby

 certify that on this 4th day of March, 2019, I caused the foregoing document to be served via the

 CM/ECF system in the United States District Court for the Southern District of Indiana on all

 parties registered for CM/ECF in the above-captioned matter.


                                                  /s/ Miguel A. Estrada
                                                  Miguel A. Estrada*
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
                                                  Washington, D.C. 20036
                                                  Telephone: (202) 955-8500
                                                  Facsimile: (202) 530-9616
                                                  mestrada@gibsondunn.com
                                                  * admitted pro hac vice
